 Exhibit 10.1

Citizens Bank

ä



MODIFICATION AGREEMENT

This MODIFICATION AGREEMENT entered into at Albany, New York, as of February 7,
2006 between MapInfo Realty LLC, a New York limited liability company, with an
address of One Global View, Troy, New York 12180 (the "Borrower") and Citizens
Bank, N.A., a National Bank with an address of 833 Broadway, Albany, New York
12207 (the "Bank").

WHEREAS, the Bank has made a loan to the Borrower in the original principal
amount of $15,075,000.00 (the "Loan");

WHEREAS, the Loan is evidenced by that certain Note, dated December 18, 2002 (as
previously amended, modified or supplemented, the "Note"), by the Borrower in
favor of the Bank in the original principal amount of $15,075,000.00 which
matures on January 1, 2013 (the "Maturity Date");

WHEREAS, the Note and all other documents and instruments executed in connection
with or relating to the Loan are referred to herein, collectively, as the "Loan
Documents"; and all collateral granted to the Bank to secure the Loan is
referred to herein, collectively, as the "Collateral";

WHEREAS, the Borrower and the Bank have agreed to modify the interest rate(s)
applicable to the Loan;

WHEREAS, the Borrower and the Bank have agreed to modify the Loan and the Loan
Documents in accordance with the terms of this Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Bank and the Borrower mutually agree as
follows:

MODIFICATION

1.1  Recitals and Representations Accurate. The above recitals are hereby made a
part of this Agreement and the Borrower acknowledges and agrees that each of the
recitals is true and correct.

1.2  Ratification. All of the terms and conditions of the Loan Documents, as
amended or modified hereby, are ratified, acknowledged, confirmed, and continued
in full force and effect as if fully restated herein.

1.3  Interest Rate. The Borrower and the Bank agrees that notwithstanding
anything to the contrary in the Note as of the effective the date of this
Agreement, the outstanding principal balance of the Note, as modified hereby,
shall bear interest at a per annum rate equal to One and Thirty-Five Hundredths
Percent (1.35%) above the Libor Rate (as hereinafter defined) for any Interest
Period (as hereinafter defined). The Floor Rate is being removed from Note.

Interest Period means initially, the period commencing on the date of this Note
(the "Start Date") and ending on the numerically corresponding date one month
later, and thereafter each one month period ending on the day of such month that
numerically corresponds to the Start Date. If an Interest Period is to end in a
month for which there is no day which numerically corresponds to the Start Date,
the Interest Period will end on the last day of such month

1.4  Index. LIBOR Rate means relative to any Interest Period, the offered rate
for delivery in two London Banking Days (as hereinafter defined) of deposits of
U.S. Dollars which the British Bankers' Association fixes as its LIBOR rate and
which appears on the Telerate Page 3750 as of 11:00 a.m. London time on the day
on which the Interest Period commences, and for a period approximately equal to
such Interest Period. If the first day of any Interest Period is not a day which
is both a (i) Business Day (as hereinafter defined), and (ii) a day on which US
dollar deposits are transacted in the London interbank market (a ""London
Banking Day""), the LIBOR Rate shall be determined in reference to the next
preceding day which is both a Business Day and a London Banking Day. If for any
reason the LIBOR Rate is unavailable and/or the Bank is unable to determine the
LIBOR Rate for any Interest Period, the LIBOR Rate shall be deemed to be equal
to the Bank's Prime rate. Business Day means any day which is neither a Saturday
or Sunday nor a legal holiday on which commercial banks are authorized or
required to be closed in Albany.

1.5  Principal Balance. The Borrower acknowledges and agrees that the current
outstanding principal balance of the Note as of the date hereof is
$14,130,517.32.

1.6  Representations and Warranties. The Borrower hereby represents and warrants
to the Bank that:

(a)  The person executing this Agreement is duly authorized to do so and to bind
the Borrower to the terms hereof;

(b)  Each of the Loan Documents is a valid and legal binding obligation of the
Borrower, enforceable in accordance with its terms, and is not subject to any
defenses, counterclaims, or offsets of any kind;

(c)  All financial statements delivered to the Bank presented fairly, in all
material respects, the financial position of MapInfo Corporation for the periods
reflected in such financial statement;

(d)  Since the date of the Loan Documents there has been no material adverse
change in the condition, financial or otherwise, of the Borrower, except as
disclosed to the Bank in writing or publicly in SEC filings;

(e)  Except as disclosed in SEC filings, there exists no action, suit,
proceeding or investigation, at law or in equity, before any court, board,
administrative body or other entity, pending or threatened, affecting the
Borrower or its property, wherein an unfavorable decision, ruling or finding
would materially adversely affect the business operations, property or financial
condition of the Borrower; and

(f)  There exists no event of default, or other circumstance that with the
passage of time or giving of notice or both will become an event of default,
under any of the Loan Documents.

1.

7  Interest, Fees, Costs and Expenses. The Borrower shall, simultaneously with
the execution of this Agreement, pay to the Bank all accrued interest owing on
the Loan as of the date of this Agreement together with all fees, costs and
expenses due and owing to the Bank by the Borrower under the Loan Documents.



Miscellaneous

2.1  Set-Off. The Borrower hereby grants to the Bank a continuing lien and
security interest in any and all deposits or other sums at any time credited by
or due from the Bank (or any of its banking or lending affiliates, or any bank
acting as a participant under any loan arrangement between the Bank and the
Borrower, or any third party acting on the Bank's behalf (collectively, the
"Bank Affiliates")) to the Borrower and any cash, securities, instruments or
other property of the Borrower in the possession of the Bank or any Bank
Affiliate, whether for safekeeping or otherwise, or in transit to or from the
Bank or any Bank Affiliate (regardless of the reason the Bank or Bank Affiliate
had received the same or whether the Bank or Bank Affiliate has conditionally
released the same) as security for the full and punctual payment and performance
of all of the liabilities and obligations of the Borrower to the Bank or any
Bank Affiliate and such deposits and other sums may be applied or set off
against such liabilities and obligations of the Borrower to the Bank or any Bank
Affiliate at any time, whether or not such are then due, whether or not demand
has been made and whether or not other collateral is then available to the Bank
or any Bank Affiliate.

2.2  Release of the Bank. The Borrower hereby confirms that as of the date
hereof it has no claim, set-off, counterclaim, defense, or other cause of action
against the Bank including, but not limited to, a defenses of usury, any claim
or cause of action at common law, in equity, statutory or otherwise, in contract
or in tort, for fraud, malfeasance, misrepresentation, financial loss, usury,
deceptive trade practice, or any other loss, damage or liability of any kind,
including, without limitation any claim to exemplary or punitive damages arising
out of any transaction between the Borrower and the Bank. To the extent that any
such set-off, counterclaim, defense, or other cause of action may exist or might
hereafter arise based on facts known that exist as of this date, such set-off,
counterclaim, defense and other cause of action is hereby expressly and
knowingly waived and released by the Borrower. The Borrower acknowledges that
this release is part of the consideration to the Bank for the financial and
other accommodations granted by the Bank in this Agreement.

2.3  Costs and Expenses. The Borrower shall pay to the Bank any and all costs
and expenses (including, without limitation, reasonable attorneys' fees and
disbursements, court costs, litigation and other expenses) incurred or paid by
the Bank in establishing, maintaining, protecting or enforcing any of the Bank's
rights or any of the obligations owing by the Borrower to the Bank, including,
without limitation, any and all such costs and expenses incurred or paid by the
Bank in defending the Bank's security interest in, title or right to, the
Collateral or in collecting or attempting to collect or enforcing or attempting
to enforce payment of the Loan.

2.4  Indemnification. The Borrower shall indemnify, defend and hold the Bank
harmless from and against any claim brought or threatened against the Bank by
the Borrower or any guarantor or endorser of the obligations of the Borrower to
the Bank, or any other person (as well as from reasonable attorneys' fees and
expenses in connection therewith) on account of the Bank's relationship with the
Borrower, or any guarantor or endorser of the obligations of the Borrower to the
Bank (each of which may be defended, compromised, settled or pursued by the Bank
with counsel of the Bank's election, but at the expense of the Borrower), except
for any claim arising out of the gross negligence or willful misconduct of the
Bank. The within indemnification shall survive payment of the obligations of the
Borrower to the Bank, and/or any termination, release or discharge executed by
the Bank in favor of the Borrower.

2.5  Severability. If any provision of this Agreement or portion of such
provision or the application thereof to any person or circumstance shall to any
extent be held invalid or unenforceable, the remainder of this Agreement (or the
remainder of such provision) and the application thereof to other persons or
circumstances shall not be affected thereby.

2.6  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original, but all of which shall constitute but one
agreement.

2.7  Complete Agreement. This Agreement and the other Loan Documents constitute
the entire agreement and understanding between and among the parties hereto
relating to the subject matter hereof, and supersedes, all prior proposals,
negotiations, agreements and understandings among the parties hereto with
respect to such subject matter.

2.8  Binding Effect of Agreement. This Agreement shall be binding upon and inure
to the benefit of the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto, and shall remain
in full force and effect (and the Bank shall be entitled to rely thereon) until
terminated as to future transactions by written notice from either party to the
other party of the termination hereof; provided that any such termination shall
not release or affect any Collateral in which the Bank already has a security
interest or any obligations incurred or rights accrued hereunder prior to the
effective date of such notice (as hereinafter defined) of such termination.
Notwithstanding any such termination, the Bank shall have a security interest in
all Collateral to secure the payment and performance of all obligations of the
Borrower to the Bank arising after such termination as a result of commitments
or undertakings made or entered into by the Bank prior to such termination. The
Bank may transfer and assign this Agreement and deliver the Collateral to the
assignee, who shall thereupon have all of the rights of the Bank; and the Bank
shall then be relieved and discharged of any responsibility or liability with
respect to this Agreement and the Collateral. Except as expressly provided
herein or in the other Loan Documents, nothing, expressed or implied, is
intended to confer upon any party, other than the parties hereto, any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.

2.9  Further Assurances. The Borrower will from time to time execute and deliver
to the Bank such documents, and take or cause to be taken, all such other
further action, as the Bank may reasonably request in order to effect and
confirm or vest more securely in the Bank all rights contemplated by this
Agreement (including, without limitation, to correct clerical errors) or to vest
more fully in or assure to the Bank the security interest in the Collateral or
to comply with applicable statute or law and to facilitate the collection of the
Collateral (including, without limitation, the execution of stock transfer
orders and stock powers, endorsement of promissory notes and instruments and
notifications to obligors on the Collateral). To the extent permitted by
applicable law, the Borrower authorizes the Bank to file financing statements,
continuation statements or amendments without the Borrower's signature appearing
thereon, and any such financing statements, continuation statements or
amendments may be signed by the Bank on behalf of the Borrower, if necessary,
and may be filed at any time in any jurisdiction. The Bank may at any time and
from time to time file financing statements, continuation statements and
amendments thereto which contain any information required by the New York
Uniform Commercial Code as amended from time to time (the "Code") for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment, including whether the Borrower is an organization, the
type of organization and any organization identification number issued to the
Borrower. The Borrower agrees to furnish any such information to the Bank
promptly upon request. In addition, the Borrower shall at any time and from time
to time take such steps as the Bank may reasonably request for the Bank (i) to
obtain an acknowledgement, in form and substance satisfactory to the Bank, of
any bailee having possession of any of the Collateral that the bailee holds such
Collateral for the Bank, (ii) to obtain "control" (as defined in the Code) of
any Collateral comprised of deposit accounts, electronic chattel paper, letter
of credit rights or investment property, with any agreements establishing
control to be in form and substance satisfactory to Bank, and (iii) otherwise to
insure the continued perfection and priority of the Bank's security interest in
any of the Collateral and the preservation of its rights therein. The Borrower
hereby constitutes the Bank its attorney-in-fact to execute, if necessary, and
file all filings required or so requested for the foregoing purposes, all acts
of such attorney being hereby ratified and confirmed; and such power, being
coupled with an interest, shall be irrevocable until this Agreement terminates
in accordance with its terms, all obligations of the Borrower to the Bank are
paid in full and the Collateral is released.

2.10  Amendments and Waivers. This Agreement may be amended and the Borrower may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, if the Borrower shall obtain the Bank's prior written
consent to each such amendment, action or omission to act. No delay or omission
on the part of the Bank in exercising any right hereunder shall operate as a
waiver of such right or any other right and waiver on any one or more occasions
shall not be construed as a bar to or waiver of any right or remedy of the Bank
on any future occasion.

2.11  Terms of Agreement. This Agreement shall continue in force and effect so
long as any obligation of the Borrower to Bank shall be outstanding and is
supplementary to each and every other agreement between the Borrower and Bank
and shall not be so construed as to limit or otherwise derogate from any of the
rights or remedies of Bank or any of the liabilities, obligations or
undertakings of the Borrower under any such agreement, nor shall any
contemporaneous or subsequent agreement between the Borrower and the Bank be
construed to limit or otherwise derogate from any of the rights or remedies of
Bank or any of the liabilities, obligations or undertakings of the Borrower
hereunder, unless such other agreement specifically refers to this Agreement and
expressly so provides.

2.12  Notices. Any notices under or pursuant to this Agreement shall be deemed
duly received and effective if delivered in hand to any officer or agent of the
Borrower or Bank, or if mailed by registered or certified mail, return receipt
requested, addressed to the Borrower or Bank at the address set forth in this
Agreement or as any party may from time to time designate by written notice to
the other party.

2.13  New York Law. This Agreement has been executed or completed and is to be
performed in New York, and it and all transactions thereunder or pursuant
thereto shall be governed as to interpretation, validity, effect, rights, duties
and remedies of the parties thereunder and in all other respects by the domestic
laws of New York.

2.14  Reproductions. This Agreement and all documents which have been or may be
hereinafter furnished by Borrower to the Bank may be reproduced by the Bank by
any photographic, photostatic, microfilm, xerographic or similar process, and
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business).

2.15  Venue. Borrower irrevocably submits to the nonexclusive jurisdiction of
any Federal or state court sitting in New York, over any suit, action or
proceeding arising out of or relating to this Agreement. Borrower irrevocably
waives to the fullest extent it may effectively do so under applicable law, any
objection it may now or hereafter have to the laying of the venue of any such
suit, action or proceeding brought in any such court and any claim that the same
has been brought in an inconvenient forum. Borrower irrevocably appoints the
Secretary of State of the State of New York as its authorized agent to accept
and acknowledge on its behalf any and all process which may be served in any
such suit, action or proceeding, consents to such process being served (i) by
mailing a copy thereof by registered or certified mail, postage prepaid, return
receipt requested, to Borrower's address shown above or as notified to the Bank
and (ii) by serving the same upon such agent, and agrees that such service shall
in every respect be deemed effective service upon Borrower.

2.16  JURY WAIVER. BORROWER AND BANK EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL, WAIVE (A)
ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN CONNECTION
WITH THIS AGREEMENT, THE OBLIGATIONS, ALL MATTERS CONTEMPLATED HEREBY AND
DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND (B) AGREE NOT TO SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CAN NOT
BE, OR HAS NOT BEEN WAIVED. THE BORROWER CERTIFIES THAT NEITHER THE BANK NOR ANY
OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE BANK WOULD NOT IN THE EVENT OF ANY SUCH PROCEEDING SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.

Executed as of the date written above.

 



Borrower:
MapInfo Realty LLC

By:    MapInfo Corporation, Member

By:    /s/ K.Wayne McDougall        
        K. Wayne McDougall
        Vice President and Chief Financial Officer



 

 

Accepted: Citizens Bank, N.A.

By:    /s/ Patricia Linen-Ryan
Name:  Patricia Linen-Ryan
Title:  Vice President          


